 1

 2

 3

 4                               UNITED STATES DISTRICT COURT
 5                                      DISTRICT OF NEVADA
 6                                                  ***
 7    UNITED STATES OF AMERICA,                              Case No. 2:16-cr-00062-LRH-GWF
 8                                         Plaintiff,
             v.
 9                                                                       ORDER
      DARRIN WILDER,
10

11                                       Defendant.
12

13          This matter is before the Court on the Defendant’s Motion to Extend Pretrial Motion
14   Deadline (ECF No. 181), filed January 7, 2019. The Government filed its notice of Non-
15   Opposition (ECF No. 186) on January 15, 2019. Upon review and consideration, the Court finds
16   good cause exists to grant the Defendant’s request. The pretrial motion deadline shall be
17   extended to February 7, 2019. Accordingly,
18          IT IS HEREBY ORDERED that Defendant’s Motion to Extend Pretrial Motion
19   Deadlines (ECF No. 181) is granted.
20          Dated this 16th day of January, 2019.
21

22
                                                            GEORGE FOLEY, JR.
23                                                          UNITED STATES MAGISTRATE JUDGE
24

25

26

27

28
                                                        1
